

DIGITALFX INTERNATIONAL, INC.
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”) is entered into on October __, 2008
to be effective as of the Effective Date (as defined below), by and between
DigitalFX International, Inc., a Florida corporation (the “Company”), and
_________________________ (“Indemnitee”).
 
WHEREAS, Indemnitee’s service to the Company substantially benefits, and has
benefited since the Effective Date, the Company;
 
WHEREAS, competent and experienced individuals are reluctant to serve as
directors or officers of corporations or in certain other capacities unless they
are provided with adequate protection through insurance or indemnification
against the risks of claims and actions against them arising out of such
service;
 
WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee would not have been willing to
serve as a director or officer without additional protection;
 
WHEREAS, in order to originally induce Indemnitee to provide services to the
Company and/or its subsidiaries, and to induce Indemnitee to continue to provide
such services, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law, in all cases from and after the
Effective Date; and
 
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s articles of incorporation and bylaws,
and any resolutions adopted pursuant thereto, and this Agreement shall not be
deemed a substitute therefor, nor shall this Agreement be deemed to limit,
diminish or abrogate any rights of Indemnitee thereunder.
 
NOW, THEREFORE, the Company and Indemnitee do hereby agree as follows:
 
1.  Definitions. 
 
(a)  “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other Enterprise.
 
(b)  “FBS” means the Florida Business Statutes, as amended.
 
(c)  “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
(d)  “Effective Date” means the date that Indemnitee first commenced services as
a director, officer or manager of the Company or one or more of its
subsidiaries.
 
(e)  “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)  “Expenses” include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other appeal bond or their equivalent, and (ii)
for purposes of Section 12(d), Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company. Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.
 
(g)  “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent (i) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
(h)  “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including any appeal therefrom, in which Indemnitee was,
is or will be involved as a party, a potential party, a non-party witness or
otherwise by reason of (i) the fact that Indemnitee is or was a director or
officer of the Company, (ii) any action taken by Indemnitee or any action or
inaction on Indemnitee’s part while acting as a director or officer of the
Company, or (iii) the fact that he or she is or was serving at the request of
the Company as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary of the Company or any other Enterprise, in each
case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification or advancement of expenses can be
provided under this Agreement.
 
(i)  Reference to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.
 
2.  Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 2 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.  Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company. No indemnification for Expenses shall be
made under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company, unless and only to the extent that a court of competent
jurisdiction shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification for such expenses as such court shall
deem proper, subject to the right of Indemnitee under Section 8.
 
4.  Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
To the extent that Indemnitee is a party to or a participant in and is
successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. To the extent permitted by applicable law, if
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, in defense of one or more but less than all claims, issues
or matters in such Proceeding, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with (a) each successfully resolved claim, issue or matter
and (b) any claim, issue or matter related to any such successfully resolved
claim, issuer or matter. For purposes of this Section, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
5.  Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.
 
6.  Additional Indemnification.
 
(a)  Notwithstanding any limitation in Sections 2, 3 or 4, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with the Proceeding or any claim, issue or matter therein.
 
(b)  For purposes of Section 6(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(i)  the fullest extent permitted by the provision of the FBS that authorize or
contemplate additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the FBS; and
 
(ii)  the fullest extent authorized or permitted by any amendments to or
replacements of the FBS adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
 
7.  Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):
 
(a)  for which payment has actually been made to or on behalf of Indemnitee
under any statute, insurance policy, indemnity provision, vote or otherwise,
except with respect to any excess beyond the amount paid;
 
(b)  for an accounting or disgorgement of profits (after indemnitee is finally
adjudged (without opportunity for further appeal)) pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of
federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);
 
(c)  for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee (after indemnitee is finally adjudged (without opportunity for
further appeal)) from the sale of securities of the Company, as required in each
case under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);
 
(d)  initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) otherwise authorized in Section 12(d) or (iv) otherwise required by
applicable law; or
 
(e)  if prohibited by applicable law.
 
8.  Advances of Expenses. The Company shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made as soon as reasonably
practicable, but in any event no later than sixty (60) days, after the receipt
by the Company of a written statement or statements requesting such advances
from time to time (which shall include invoices received by Indemnitee in
connection with such Expenses but, in the case of invoices in connection with
legal services, any references to legal work performed or to expenditure made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice). Advances shall be unsecured and
interest free and made without regard to Indemnitee’s ability to repay such
advances. Indemnitee hereby undertakes to repay any advance to the extent that
it is ultimately determined that Indemnitee is not entitled to be indemnified by
the Company. This Section 8 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to this Agreement (it being understood and
agreed that nothing in this sentence shall limit the right of Indemnitee to be
receive advances of expenses pursuant to and in accordance with this Section 8.)
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
9.  Procedure for Notification and Defense of Claim.
 
(a)  Indemnitee shall notify the Company in writing of any matter with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
as soon as reasonably practicable following the receipt by Indemnitee of written
notice thereof. The written notification to the Company shall include a
description of the nature of the Proceeding and facts known by Indemnitee to be
underlying the Proceeding. The failure by Indemnitee to notify the Company will
not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights.
 
(b)  If, at the time of the receipt of a notice of a Proceeding pursuant to the
terms hereof or otherwise, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
the Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all reasonably
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
 
(c)  In the event the Company may be obligated to make any indemnity in
connection with a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee for any fees or expenses of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding.
Notwithstanding the Company’s assumption of the defense of any such Proceeding,
the Company shall be obligated to pay the fees and expenses of Indemnitee’s
counsel to the extent (i) the employment of counsel by Indemnitee is authorized
by the Company, (ii) counsel for the Company or Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of any such defense such that Indemnitee should be
separately represented, (iii) the fees and expenses are non-duplicative and
reasonably incurred in connection with Indemnitee’s role in the Proceeding
despite the Company’s assumption of the defense, (iv) the Company is not
financially or legally able to perform its indemnification obligations or (v)
the Company shall not have retained, or shall not continue to retain, such
counsel to defend such Proceeding or the Company shall not otherwise diligently
pursue such Proceeding. Regardless of any provision in this Agreement,
Indemnitee shall have the right to employ Indemnitee’s counsel in any Proceeding
at Indemnitee’s personal expense. The Company shall not be entitled, without the
consent of Indemnitee, to assume the defense of any claim brought by or in the
right of the Company.
 
(d)  Indemnitee shall give the Company such information and cooperation in
connection with the Proceeding as may be reasonably appropriate.
 
(e)  The Company shall not be liable to indemnify Indemnitee for any settlement
of any Proceeding (or any part thereof) without the Company’s prior written
consent, which shall not be unreasonably withheld.
 
(f)  The Company shall have the right to settle any Proceeding (or any part
thereof) without the consent of Indemnitee provided that such settlement
contains an absolute and unconditional release of Indemnitee from liability and
the terms thereof do not impose payment or other obligations on Indemnitee.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
10.  Procedure upon Application for Indemnification. 
 
(a)  To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding. The Company shall, as soon as
reasonably practicable after receipt of such a request for indemnification,
advise the board of directors that Indemnitee has requested indemnification.
 
(b)  Upon written request by Indemnitee for indemnification pursuant to Section
10(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Company’s board of directors, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company’s board of directors, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee or (D) if so directed by the
Company’s board of directors, by the stockholders of the Company, provided
however, that at the request of Indemnitee, such determination shall be made by
Independent Counsel. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company, to the extent permitted
by applicable law.
 
11.  Presumptions and Effect of Certain Proceedings.
 
(a)  In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption in connection with the making by such person,
persons or entity of any determination contrary to that presumption.
 
(b)  The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.
 
(c)  For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith to the extent Indemnitee relied in good faith on (i)
the records or books of account of the Enterprise, including financial
statements, (ii) information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, (iii) the advice of legal counsel for
the Enterprise or its board of directors or counsel selected by any committee of
the board of directors (iv) information or records given or reports made to the
Enterprise by an independent certified public accountant, an appraiser,
investment banker or other expert selected with reasonable care by the
Enterprise or its board of directors or any committee of the board of directors.
The provisions of this Section 11(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(d)  Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.
 
12.  Remedies of Indemnitee.
 
(a)  Subject to Section 12(e), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 or 12(d) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10 of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification pursuant to this
Agreement is not made (A) within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or (B) with respect to
indemnification pursuant to Sections 4, 5 and 12(d) of this Agreement, within
thirty (30) days after receipt by the Company of a written request therefor, or
(v) the Company or any other person or entity takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication by a court of his or
her entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration
in accordance with this Agreement.
 
(b)  Neither (i) the failure of the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders to have made a determination that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders that Indemnitee has not met the applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has or
has not met the applicable standard of conduct. In the event that a
determination shall have been made pursuant to Section 10 of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 12 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 12, the Company
shall, to the fullest extent not prohibited by law, have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.
 
(c)  To the fullest extent not prohibited by law, the Company shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. If a determination shall have been made pursuant to Section 10 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(d)  The Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (as soon as reasonably practicable, but in any
event no later than sixty (60) days, after receipt by the Company of a written
request therefor) advance such Expenses to Indemnitee, that are incurred by
Indemnitee in connection with any action for indemnification or advancement of
Expenses from the Company under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Company, to the extent
Indemnitee is successful in such action and to the extent not prohibited by law.
 
(e)  Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification shall be required to be made
prior to the final disposition of the Proceeding.
 
13.  Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee,
the Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and transaction(s) giving rise to such Proceeding; and
(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such event(s) and
transaction(s).
 
14.  Non-exclusivity. The rights of indemnification and to receive advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s articles of incorporation or bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement shall adversely affect any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in Florida law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Company’s articles of
incorporation and bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change, subject to the restrictions expressly set forth herein
or therein. Except as expressly set forth herein, no right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
 
15.  No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
16.  Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, trustees, general
partners, managing members, officers, employees, agents or fiduciaries of the
Company or any other Enterprise, Indemnitee shall be covered by such policy or
policies to the same extent as the most favorably-insured persons under such
policy or policies in a comparable position.
 
17.  Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
 
18.  Services to the Company. This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries or any Enterprise) and
Indemnitee. Indemnitee specifically acknowledges that any employment with the
Company (or any of its subsidiaries or any Enterprise) is at will, and
Indemnitee may be discharged at any time for any reason, with or without cause,
with or without notice, except as may be otherwise expressly provided in any
executed, written employment contract between Indemnitee and the Company (or any
of its subsidiaries or any Enterprise), any existing formal severance policies
adopted by the Company’s board of directors or, with respect to service as a
director or officer of the Company, the Company’s articles of incorporation or
bylaws or the FBS.
 
19.  Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
 
20.  Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
21.  Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.
 
22.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
articles of incorporation, bylaws and applicable law.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
23.  Modification and Waiver. No supplement, modification or amendment to this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall constitute or be deemed
a waiver of any other provision of this Agreement nor shall any waiver
constitute a continuing waiver.
 
24.  Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, or (c) mailed by reputable overnight courier and receipted for by
the party to whom said notice or other communication shall have been directed:
 
(a)  If to Indemnitee, at such address as indicated on the signature page of
this Agreement, or such other address as Indemnitee shall provide to the
Company.
 
(b)  If to the Company to:
 
DigitalFX International, Inc.
3035 East Patrick Lane, Suite 9
Las Vegas, Nevada 89120
Attn: Chief Executive Officer
 
or to any other current address as may have been furnished to Indemnitee by the
Company.
 
25.  Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 12(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in a court of competent jurisdiction in the State of Florida, and not in
any other state or federal court in the United States of America or any court in
any other country, (ii) consent to submit to the exclusive jurisdiction of any
court of competent jurisdiction in the State of Florida for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
appoint, to the extent such party is not otherwise subject to service of process
in the State of Florida, National Registered Agents, Inc., as its agent in the
State of Florida for acceptance of legal process in connection with any such
action or proceeding against such party with the same legal force and validity
as if served upon such party personally within the State of Florida, (iv) waive
any objection to the laying of venue of any such action or proceeding in any
court of competent jurisdiction in the State of Florida, and (v) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in any court of competent jurisdiction in the State of Florida has been
brought in an improper or inconvenient forum.
 
26.  Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile or digital image format), each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
one and the same Agreement. Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
27.  Captions. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
 


 
- 11 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 



  DIGITALFX INTERNATIONAL, INC.         By:
 
        Name:
 
        Title:
 
              INDEMNITEE:        
By:
 
       
Name:
 
             
Address:
 
           

 
 
 
 
 

--------------------------------------------------------------------------------

 
 